Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (7,442,937) in view of Kuwabara (2001/0038076).
	Regarding claim 1, Tsuchiya teaches a grid (Tsuchiya, collimator 26) used to be with a radiation detector to take a radiation image of a subject (Tsuchiya, cameras 11A, 11B), wherein the radiation detector is configured by two-dimensionally arranging a plurality of pixels each including an imaging part for detecting incident radiation and a non-imaging part provided adjacent to the imaging part (Tsuchiya, Col. 5 Lines 28-48), the grid comprising: a plurality of radiation absorption parts that absorb the radiation (Tsuchiya, Col. 5 Lines 50-62); and a plurality of radiation transmission parts that transmit the radiation (id.), wherein the grid is configured by alternately arranging the plurality of radiation absorption parts and the plurality of radiation transmission parts (id.) and adapted to be externally provided adjacent to a surface of the radiation detector (Tsuchiya, Fig. 10A, 26A over 21A), wherein when the grid is viewed in a plan view in a state that the grid is provided adjacent to the surface of the radiation detector, at least a part of the radiation absorption part overlaps with the imaging part and an overlapping state of the radiation absorption part and the imaging part transitions (Fig. 10A, moire fringes apparent in the drawing, indicating “transition” of the radiation absorption part over the grid representation of the imaging pixels), wherein the plurality of radiation absorption parts include first radiation absorption parts having one end which overlaps with one end of the non-imaging parts, and wherein the first radiation absorption parts are included in the grid at a predetermined cycle (discussion regarding Moire cycle TM at Col. 9 Lines 18-34).
	Tsuchiya lacks explicit teaching of the radiation is x-ray radiation and the predetermined cycle is 7.5 mm or more and 310 mm or less.
	Kuwabara teaches that the moiré problem exists with x-ray radiation detectors in a similar manner compared with the gamma detectors of Tsuchiya.  (Kuwabara, 0034).  Furthermore, Kuwabara teaches that the moiré patterns can be suppressed to some extent by modifying the relative pitch of the anti-scatter grid and the detector.  (id.)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the moiré reduction techniques of Tsuchiya in the context of an x-ray detector as taught by Kuwabara, in particular by varying the relative pitch between the grid and the detector, in order to obtain clearer images from the detector. 
	Regarding claim 2, the combination of Tsuchiya and Kuwabara further teaches the X-ray absorption part further overlaps with the non-imaging part. (Tsuchiya, Fig. 10A, note that the appearance of moiré patterns indicates overlap transition between the imaging part and the non-imaging part)
	Regarding claim 3, absent unexpected results, variations in the relative dimensions of the parts of the device do not provide a patentable distinction from the prior art of record.  Here, as it already known from Kuwabara that varying the relative pitch of the grid and the detector elements can suppress moiré patterns, it must be concluded that optimization of this value is obvious. 
	Regarding claim 4, the combination of Tsuchiya and Kuwabara further teaches at least a part of the X-ray transmission part overlaps with the non-imaging part. (Tsuchiya, Fig. 10A, note that the appearance of moiré patterns indicates overlap transition between the imaging part and the non-imaging part)
	Regarding claim 5, absent unexpected results, variations in the relative dimensions of the parts of the device do not provide a patentable distinction from the prior art of record.  Here, as it already known from Kuwabara that varying the relative pitch of the grid and the detector elements can suppress moiré patterns, it must be concluded that optimization of this value is obvious. 
	Regarding claim 6, the selection of a known material (a paper fibrous base material impregnated with an epoxy resin) based on its suitability for an intended purpose (x-ray transmission) would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention.  See MPEP 2144.07.
	Regarding claim 7, claim 7 is rejected on the same grounds as claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884